Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam H. Masia on 07/20/2021.

The application has been amended as follows:
Claim 1: 
A case sealer comprising: 
wherein the cutter arm actuator comprises a pneumatic cylinder;
one or more sensors; and
a controller communicatively coupled to the one or more sensors and operably coupled to the cutter arm actuator and configured to, responsive to receipt of a signal from one of the one or more sensors, energize the cutter arm actuator, by controlling pressurized gas to flow into the pneumatic cylinder, to actively move the cutter arm from the retracted position to the extended position to cut the tape from the tape supply.
Cancel claims 7 and 28. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The cited prior art of references alone or in combination fails to disclose or provide any motivation of “…a controller communicatively coupled to the one or more sensors and operably coupled to the cutter arm actuator and configured to, responsive to receipt of a signal from one of the one or more sensors, energize the cutter arm actuator, by controlling pressurized gas to flow into the pneumatic cylinder, to actively move the cutter arm from the retracted position to the extended position to cut the tape from the tape supply.” 
Regarding claim 30 cited prior art of references alone or in combination fails to disclose or provide any motivation of “…a controller communicatively coupled to the one or more .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL I PATEL/Primary Examiner, Art Unit 1746